Citation Nr: 1116556	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for asthma.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1973 to April 1975.

An August 1977 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, initially considered and denied these claims, and the Veteran did not in response perfect a timely appeal of that decision to the Board.  Ordinarily, this would mean that initial decision has become final and binding on him based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen these claims before reconsidering them on their underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).  But when adjudicating these claims in that initial decision, the RO did not have the Veteran's service treatment records (STRs), which used to be referred to as service medical records (SMRs).

The RO in Indianapolis, Indiana, more recently obtained the STRs in October 2007.  So as the RO correctly indicated when subsequently readjudicating these claims in the May 2008 decision at issue that precipitated this appeal to the Board of Veterans' Appeals (Board/BVA), there was no requirement to first consider whether there was new and material evidence to reopen these claims.  38 C.F.R. § 3.156(c) (2010).  See also Vigil v. Peake, 22 Vet. App. 63 (2008).

In February 2011, as support for these claims, the Veteran testified at a hearing at the RO in Indianapolis before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  His wife also provided supporting testimony.

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).

In March 2002, the Veteran submitted signed authorizations to obtain pertinent medical records from:  1) St. Tammany Parrish Hospital, 2) Charlton Methodist Hospital, 3) University Family Physicians, 4) Pontchartrain Medical Services, 5) Washington County Hospital Association, 6) Health East Care System, 7) Richland Memorial Hospital, 8) Providence Hospital, 9) Dr. Robert L. Waldron,  and 10) from the VA Medical Center (VAMC) in Columbia, South Carolina.

There are no medical records in the file, however, from any of these identified healthcare providers or responses from them indicating their medical records concerning the Veteran are unavailable.  And as there is no documented response from any of these healthcare providers, it is unclear whether they were ever contacted as requested and whether any follow-up efforts were made to obtain these identified records.

VA is required to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, including from private medical care providers.  And such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request, unless a response to the initial request indicates the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).

Similarly, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include, but are not limited to, medical and other records from VA medical facilities.  VA will end its efforts to obtain these records only if VA concludes the records sought do not exist or that further efforts to obtain them would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1. If now out of date, request new authorizations from the Veteran to obtain his confidential medical records from St. Tammany Parrish Hospital, Charlton Methodist Hospital, University Family Physicians, Pontchartrain Medical Services, Washington County Hospital Association, Health East Care System, Richland Memorial Hospital, Providence Hospital, and Dr. Robert L. Waldron.  Then request these records.  Document all efforts to obtain these records and, if necessary, notify the Veteran of any inability to obtain any of these identified records as required by 38 C.F.R. § 3.159(e).

2. Also obtain all relevant VA treatment records from the VAMCs in Columbia, South Carolina, and South Bend, Indiana.  As well, document all efforts to obtain these records and, if necessary, notify the Veteran of any inability to obtain any of these identified records as required by 38 C.F.R. § 3.159(e).

3. Then readjudicate the claims for service connection for a right knee disability and asthma in light of any additional evidence obtained.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States  Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


